DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because of the following:
the claims are drawn to a “computer readable medium”.  The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See 351 OG 212, Feb 23 2010.
The Examiner suggests that Applicant amends the claims as follows: “One or more non-transitory computer-readable storage media comprising processor-executable instructions to instruct a computing system to:”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
method (300) comprising:
selecting a type of geophysical data (310);
selecting a type of algorithm (320);
generating synthetic geophysical data based at least in part on the algorithm (330);
training a deep learning framework based at least in part on the synthetic geophysical data to generate a trained deep learning framework (340);
receiving acquired geophysical data for a geologic environment (345);
implementing the trained deep learning framework to generate interpretation results for the acquired geophysical data (350); and
outputting the interpretation results (360).” 
The limitation of selecting a type of geophysical data, selecting a type of algorithm, generating synthetic geophysical data, training a deep learning framework, implementing the trained deep learning framework to generate interpretation results steps, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mathematical relationships/modeling, then it falls within the “Mathematical Concepts” grouping of abstract idea.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the steps of selecting, generating, training, and implementing above recited at a high level of generality, e.g., using a generic computer performing generic computer functions of selecting a type of geophysical data, selecting a type of algorithm, generating synthetic geophysical data, training a deep learning framework, implementing the trained deep learning framework to generate interpretation results such that the reciting amounts to no more than mere instructions to apply the exception using a generic computer component, and does not impose any meaningful limits on practicing the abstract idea.
receiving acquired geophysical data, which is insignificant extra-solution activity as mere data gathering as disclosed in Ketineni et al. reference hereinbelow, while outputting the interpretation results, which is insignificant post extra-solution activity as disclosed in Ketineni et al. reference, which is well-understood, routing, and conventional activity previously known in the industry.  Hence, the claim is not patent eligible.

Similarly, independent claims 16 and 20 are directed to a system and computer-readable storage media, respectively, being used to perform the method as cited in claim 1.  

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step of receiving acquired geophysical data, which is insignificant extra-solution activity as mere data gathering as disclosed in Ketineni et al. reference hereinbelow, while outputting the interpretation results, which is insignificant post extra-solution activity as disclosed in Ketineni et al. reference, which is well-understood, routing, and conventional activity previously known in industry.  Hence, the claims are not patent eligible.

	Dependent claims 2-15, and 17-19 are directed to variable parameters for mathematical relationship/modeling/training, which do not result in the claims as a whole amounting to significantly more than the judicial exception. 

	Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


`	Claim(s) 1-6 and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Structuring an Integrative Approach for Field Development Planning Using Artificial Intelligence and Its Application to an Offshore Oilfield”, Ketineni et al. (referred hereafter Ketineni et al.).
Referring to claim 1, Ketineni et al. disclose a method (300) (Abstract) comprising:
selecting a type of geophysical data (310) (Figure 1; page 3-4, Proposed Methodology section);
selecting a type of algorithm (320) (Figures 1-2; page 3-4, Proposed Methodology section; page 5, lines 3-21);
generating synthetic geophysical data based at least in part on the algorithm (330) (Figures 1-2; page 3-4, Proposed Methodology section; page 5, lines 3-21);
training a deep learning framework based at least in part on the synthetic geophysical data to generate a trained deep learning framework (340) (Figures 1-2, page 3, lines 13-24; Figure 3, page 6, Data Availability/Inputs section);
receiving acquired geophysical data for a geologic environment (345) (Figures 4-5; pages 6-7, Seismic Data Input section; page 8, Well Log Data Input section);
implementing the trained deep learning framework to generate interpretation results for the acquired geophysical data (350) (Figures 7-8, Table 1, pages 9-11, Synthetic Well Log Networks section; Figure 9, pages 11-12, Monte Carlo Simulations for OOIP section; Figures 10-13, pages 12-15, Oil Production Performance Network section); and
outputting the interpretation results (360) (Figures 14-16, pages 16-17, Oil Production Surface Maps section; Figure 17-19, Horizontal Well Profiles Evaluation section). 
Abstract) wherein the type of geophysical data comprises seismic data (Figure 1, page 4-5, Seismic Data section; Figures 4-5; pages 6-7, Seismic Data Input section). 
Referring to claim 3, Ketineni et al. disclose a method (300) (Abstract) wherein the type of geophysical data comprises log data (Figure 1, page 4, Well Logs section; Figure 8, page 8, Well Log Data Input section). 
As to claim 4, Ketineni et al. disclose a method (300) (Abstract) wherein the type of geophysical data comprises surface controlled electromagnetic data (e.g., RESD (Deep Resistivity) – page 4, Well Logs section; Figures 7-8, Table 1, pages 9-11, Synthetic Well Log Networks section). 
Referring to claim 5, Ketineni et al. disclose a method (300) (Abstract) wherein the type of algorithm comprises a model modification algorithm that modifies at least a portion of a model of the geologic environment (Figure 2, page 4-5, Seismic Data section). 
As to claim 6, Ketineni et al. disclose a method (300) (Abstract) wherein the type of algorithm comprises a filtering algorithm (Figure 2, page 4-5, Seismic Data section). 
Referring to claim 8, Ketineni et al. disclose a method (300) (Abstract) wherein the filtering algorithm comprises a spatial filtering algorithm (Figures 4-5; pages 6-7, Seismic Data Input section). 
As to claim 9, Ketineni et al. disclose a method (300) (Abstract) wherein the type of algorithm comprises a noise generation algorithm (Figure 2, page 4-5, Seismic Data section). 
Referring to claim 10, Ketineni et al. disclose a method (300) (Abstract) wherein the noise generation algorithm comprises a coherent noise generation algorithm (Figure 2, page 4-5, Seismic Data section). 
As to claim 11, Ketineni et al. disclose a method (300) (Abstract) wherein the type of algorithm comprises an acquisition geometry variation algorithm (Figure 4; pages 6-7, Seismic Data Input section). 
Abstract) comprising combining the synthetic geophysical data with at least a portion of the acquired geophysical data and training the deep learning framework based at least in part on the combined geophysical data (Figure 10, pages 12-15, Oil Production Performance Network section). 
As to claim 13, Ketineni et al. disclose a method (300) (Abstract) wherein generating synthetic geophysical data based at least in part on the algorithm generates a plurality of sets of synthetic geophysical data wherein each of the sets differs with respect to an acquisition parameter value (Figure 10, pages 12-15, Oil Production Performance Network section). 
Referring to claim 14, Ketineni et al. disclose a method (300) (Abstract) wherein generating synthetic geophysical data based at least in part on the algorithm generates a plurality of sets of synthetic geophysical data wherein each of the sets differs with respect to a processing parameter value (Figure 10, pages 12-15, Oil Production Performance Network section). 
As to claim 15, Ketineni et al. disclose a method (300) (Abstract) wherein generating synthetic geophysical data based at least in part on the algorithm generates a plurality of sets of synthetic geophysical data wherein each of the sets differs with respect to a geology parameter value (Figure 10, pages 12-15, Oil Production Performance Network section). 
Referring to claim 16, Ketineni et al. disclose a system (301) (Abstract) comprising:
a processor (304) (Figure 2; page 2, last para.);
memory (306) operatively coupled to the processor (Figure 2; page 2, last para.); and
processor-executable instructions stored in the memory to instruct the system to:
select a type of geophysical data (311) (Figure 1; page 3-4, Proposed Methodology section);
select a type of algorithm (321) (Figures 1-2; page 3-4, Proposed Methodology section; page 5, lines 3-21);
Figures 1-2; page 3-4, Proposed Methodology section; page 5, lines 3-21);
train a deep learning framework based at least in part on the synthetic geophysical data to generate a trained deep learning framework (341) (Figures 1-2, page 3, lines 13-24; Figure 3, page 6, Data Availability/Inputs section);
receive acquired geophysical data for a geologic environment (346) (Figures 4-5; pages 6-7, Seismic Data Input section; page 8, Well Log Data Input section);
implement the trained deep learning framework to generate interpretation results for the acquired geophysical data (351) (Figures 7-8, Table 1, pages 9-11, Synthetic Well Log Networks section; Figure 9, pages 11-12, Monte Carlo Simulations for OOIP section; Figures 10-13, pages 12-15, Oil Production Performance Network section); and
output the interpretation results (361) (Figures 14-16, pages 16-17, Oil Production Surface Maps section; Figure 17-19, Horizontal Well Profiles Evaluation section). 
As to claim 17, Ketineni et al. disclose a system (301) (Abstract) wherein the type of geophysical data comprises seismic data (Figure 1, page 4-5, Seismic Data section; Figures 4-5; pages 6-7, Seismic Data Input section). 
Referring to claim 18, Ketineni et al. disclose a system (301) (Abstract) wherein the type of geophysical data comprises log data (Figure 1, page 4, Well Logs section; Figure 8, page 8, Well Log Data Input section). 
As to claim 19, Ketineni et al. disclose a system (301) (Abstract) comprising an interface that outputs at least one control signal based at least in part on the interpretation results (Figure 10, pages 12-15, Oil Production Performance Network section). 
Referring to claim 20, Ketineni et al. disclose one or more computer-readable storage media (Abstract) comprising processor-executable instructions to instruct a computing system to:
select a type of geophysical data (311) (Figure 1; page 3-4, Proposed Methodology section);
Figures 1-2; page 3-4, Proposed Methodology section; page 5, lines 3-21);
generate synthetic geophysical data based at least in part on the algorithm (331) (Figures 1-2; page 3-4, Proposed Methodology section; page 5, lines 3-21);
train a deep learning framework based at least in part on the synthetic geophysical data to generate a trained deep learning framework (341) (Figures 1-2, page 3, lines 13-24; Figure 3, page 6, Data Availability/Inputs section);
receive acquired geophysical data for a geologic environment (346) (Figures 4-5; pages 6-7, Seismic Data Input section; page 8, Well Log Data Input section);
implement the trained deep learning framework to generate interpretation results for the acquired geophysical data (351) (Figures 7-8, Table 1, pages 9-11, Synthetic Well Log Networks section; Figure 9, pages 11-12, Monte Carlo Simulations for OOIP section; Figures 10-13, pages 12-15, Oil Production Performance Network section); and
output the interpretation results (361) (Figures 14-16, pages 16-17, Oil Production Surface Maps section; Figure 17-19, Horizontal Well Profiles Evaluation section). 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Ketineni et al. as applied to claim 1 above, and further in view of “Seismic to Simulation Fracture Characterization of a Green Carbonate Reservoir in Presence of Large Uncertainties”, Astratti et al. (referred hereafter Astratti et al.).

In regard claim 7, Ketineni et al. do not expressively disclose:
the filtering algorithm comprises a frequency filtering algorithm.
Astratti et al., in a same field of endeavor, disclose that it is known in the art to provide:
the filtering algorithm comprises a frequency filtering algorithm (e.g., frequency enhancing - pages 2-3, Seismic Attribute Analysis section; Figure 4).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to apply the teachings of Astratti et al. into Ketineni et al. reference for filtering the original seismic data to enhance the signal to noise ratio for suppressing noise.  This method for improving was within the ordinary ability of one of ordinary skill in the art based on the teachings of Astratti et al..
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ketineni et al. and Astratti et al. to obtain the invention as specified in claim 7.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864